Mr. Justice Van Orsdel
delivered the opinion of the Court:
Opposer alleges prior use upon electric specialties, including electric switches, of a trademark consisting of an arrow alone and also of an arrow extending in a parallel direction through the letter “E.” The latter mark may alone be considered. Priority of use is conceded, as indeed it must be, to opposer; and it is unnecessary to consider the question of similarity of the goods upon which the respective marks are used. They are goods of the same descriptive properties. TIence, the sole question is whether the marks are so similar as to be likely to create confusion in trade.
It is conceded that opposer was the first to use the arrow alone as a trademark for electrical goods. This fact, however, would not prohibit its use by appellee, if so associated with distinguishing features as to forbid the probability of confusion. The mark of each of the parties consists of an arrow associated with certain distinguishing features. Are the distinguishing features in the marks so dissimilar as to escape the prohibition of the statute ? We think nqt. It appears that the opposer used the arrow in association with the letter “E,” sometimes with and sometimes'without a circle, and that its goods were known as the “Arrow E” goods. The'mere fact that appellant is the originator of the arrow as a trademark *227for electrical goods does not prevent it from becoming tbe essential and dominating feature of marks in which it is used, associated with distinguishing features. The dominating feature of the marks before us is the arrow, and the distinguishing feature in each mark is the letter “E” so prominently associated that opposer’s goods are known as the “Arrow E” goods. Appellee company has added to appellant’s mark only the letter “N” and the dim outline of a map as a background, which, in effect, constitute the only distinguishing features between the two marks, except possibly the relative position of the arrow in the respective marks. On the whole case, we think the marks are sufficiently similar to come within the inhibition of the statute.
The decision of the Commissioner of Patents is reversed, and the clerk is directed to certify these proceedings as by law required. Reversed.